Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 15, and 18 are independent claims.
Claims 1-18 are pending.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
Regarding the arguments directed to claim 8 and the Fripp teaching reference, the revised prior art rejection is presented below.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: in lines 6-7, it is suggested to insert the article --the-- before the claim term “filtration segment” to improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 11, 13-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodruff US2796939.
Regarding independent claim 1, Woodruff discloses, in Figure 1,
A sand control tool (Woodruff; Fig. 1; the assembly of Fig. 1) comprising: a base pipe (Woodruff; tubular liner L with radial perforations/ports P) having a radial port (Woodruff; radial perforations/ports P) through a wall thereof; a plurality of volume increasing members (Woodruff; the four redwood rings 12 that expands uniformly in all directions when subjected to water) disposed upon the base pipe; a filtration segment (Woodruff; the three layers/sets of gravel G that are disposed between the four redwood rings 12 and positioned in compartments C) disposed upon the base pipe and disposed between and in direct physical contact with ones of the plurality of members; and a cover (Woodruff; screen/shield S) disposed radially outwardly upon the plurality of members and filtration segment.

Regarding claim 3, Woodruff discloses The tool as claimed in claim 1 wherein the cover is degradable (Woodruff; screen/shield S is degradable in acid).

Regarding claim 4, Woodruff discloses The tool as claimed in claim 1 wherein the plurality of volume increasing members are expandable members (Woodruff; the four redwood rings 12 that expands uniformly in all directions when subjected to water).

Regarding claim 5, Woodruff discloses The tool as claimed in claim 1 wherein the plurality of volume increasing members are at least 3 members and the filtration segment is at least two segments ones of at least two segments being interposed between each of the at least three members (Woodruff; Fig. 1).

Regarding claim 6, Woodruff discloses The tool as claimed in claim 1 wherein the plurality of volume increasing members compress the segment therebetween (Woodruff; the four redwood rings 12 that expands uniformly in all directions when subjected to water).

Regarding claim 7, Woodruff discloses The tool as claimed in claim 1 wherein the plurality of volume increasing members are annularly shaped (Woodruff; Fig. 1).

Regarding claim 9, Woodruff discloses The tool as claimed in claim 1 wherein the filtration segment includes one or more of an inorganic pack material, a particulate based filter, a polymer gravel pack material, and a nutshell pack material (Woodruff; the three layers/sets of gravel G that are disposed between the four redwood rings 12 and positioned in compartments C).

Regarding claim 11, Woodruff discloses The tool as claimed in claim 1 wherein the cover includes radially directed holes (Woodruff; col. 4:12-13 openings in screen S).

In an alternative interpretation (1 of 2) of claim 13 regarding whether Woodruff discloses an expandable cover:
Regarding claim 13, Woodruff discloses The tool as claimed in claim 1 wherein the cover is expandable (Woodruff; screen/shield S is expandable by elastic or plastic deformation).

Regarding claim 14, Woodruff discloses The tool as claimed in claim 1 wherein the cover retains the segment (Woodruff; Fig. 1).

Regarding claim 16, Woodruff discloses A method for using the tool as claimed in claim 1 comprising: running the tool into a borehole; and allowing the plurality of members to volumetrically increase to conform to the borehole (Woodruff; Fig. 1; the four redwood rings 12 that expands uniformly in all directions when subjected to water).

Regarding claim 17, Woodruff discloses The method as claimed in claim 16 further including producing fluid through the tool (Woodruff; Fig. 1).

Regarding independent claim 18, Woodruff discloses the invention substantially the same as described above in reference to independent claim 1, and
A system comprising: a borehole in a formation; and a tool as claimed in claim 1 disposed in the borehole (Woodruff; Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff US2796939 in view of Xi US20210025251.
Regarding claim 2, Woodruff discloses The tool as claimed in claim 1 wherein the cover is fluid permeable (Woodruff; col. 4:12-13 openings in screen S that provide fluid permeability).
Woodruff does not disclose wherein the cover is expandable and fluid permeable.
Xi teaches wherein the cover is expandable and fluid permeable (Xi; [0027] a dissolvable/temporary outer protective rubber layer; rubber is a material that is expandable and fluid permeable to gas).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the radially-outer portion of the cover as taught by Woodruff to comprise a dissolvable/temporary outer protective rubber layer as taught by Xi to yield wherein the cover is expandable and fluid permeable for the purpose of providing temporary protection for the remaining portions of the cover during running/tripping operations.

Regarding claim 12, Woodruff discloses The tool as claimed in claim 1 wherein the cover is (Woodruff; Fig. 1).
Woodruff does not disclose wherein the cover is an elastomer.
Xi teaches wherein the cover is an elastomer (Xi; [0027] a dissolvable/temporary outer protective rubber layer; rubber is a material that is expandable and fluid permeable to gas).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the radially-outer portion of the cover as taught by Woodruff to comprise a dissolvable/temporary outer protective rubber layer as taught by Xi to yield wherein the cover is an elastomer for the purpose of providing temporary protection for the remaining portions of the cover during running/tripping operations.

In an alternative interpretation (2 of 2) of claim 13 regarding whether Woodruff discloses an expandable cover:
Regarding claim 13, Woodruff discloses The tool as claimed in claim 1 wherein the cover is (Woodruff; Fig. 1).
Woodruff does not disclose wherein the cover is expandable.
Xi teaches wherein the cover is expandable (Xi; [0027] a dissolvable/temporary outer protective rubber layer; rubber is a material that is expandable and fluid permeable to gas).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the radially-outer portion of the cover as taught by Woodruff to comprise a dissolvable/temporary outer protective rubber layer as taught by Xi to yield wherein the cover is expandable for the purpose of providing temporary protection for the remaining portions of the cover during running/tripping operations.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff US2796939 in view of Fripp et al. US20210123310.
Regarding claim 8, Woodruff discloses wherein the plurality of volume increasing members have a thickness longitudinally along the tool that ranges from about  to about  of a longitudinal thickness of the segment (Woodruff; Fig. 1).
Woodruff does not disclose wherein the plurality of volume increasing members have a thickness longitudinally along the tool that ranges from about 2:1 to about 5:1 of a longitudinal thickness of the segment.
Fripp teaches wherein the plurality of volume increasing members have a thickness longitudinally along the tool that is relatively larger than a longitudinal thickness of the segment (Fripp; Fig. 6; the longitudinal thickness of the toroidal expandable member 620 is larger than a longitudinal thickness of the spacer 630).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative longitudinal thickness as taught by Woodruff so that the plurality of volume increasing members have a thickness longitudinally along the tool that is relatively larger than a longitudinal thickness of the segment as taught by Fripp for the purpose of providing sufficient annular sealing against fluid flow in the annulus as well as providing anchoring against longitudinal movement/displacement within the wellbore.
Modified Woodruff does not specifically teach wherein the plurality of volume increasing members have a thickness longitudinally along the tool that ranges from about 2:1 to about 5:1 of a longitudinal thickness of the segment.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the longitudinal thickness ratio as taught by modified Woodruff to be about 2:1 to about 5:1 since it has been held that routine optimization/experimentation involves only routine skill in the art since Fripp teaches that the longitudinal thickness ratio is a result-effective variable that achieves a recognized result of adjusting the desired sealing and anchoring performance of the assembly (MPEP 2144.05(II)).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff US2796939 in view of Guest et al. US8664318.
Regarding claim 10, Woodruff discloses The tool as claimed in claim 1 wherein the filtration segment (Woodruff; Fig. 1).
Woodruff does not disclose wherein the filtration segment is a shape memory material.
Guest teaches wherein the filtration segment is a shape memory material (Guest; elastic material 18 with shape memory properties; col. 3:20-23 “shape memory properties”; col. 3:38-50 for the purpose of providing a locked and rigid preliminary shape prior to the assembly being exposed to hotter downhole conditions).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the filtration segment as taught by Woodruff to comprise a shape memory material as taught by Guest for the purpose of providing a locked and rigid preliminary shape prior to the assembly being exposed to hotter downhole conditions (Guest; elastic material 18 with shape memory properties; col. 3:20-23 “shape memory properties”; col. 3:38-50 for the purpose of providing a locked and rigid preliminary shape prior to the assembly being exposed to hotter downhole conditions).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff US2796939 in view of Ohmer US7284603.
Regarding independent claim 15, Woodruff discloses the invention substantially the same as described above in reference to independent claim 1.
Woodruff does not a volume increasing member helically disposed upon the base pipe; a filtration segment helically disposed upon the base pipe
Ohmer teaches helically disposed (Ohmer; col. 3:57-58 “may be formed in various configurations including circular or helical patterns”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the configuration of the volume increasing member and the filtration segment as taught by Woodruff to be helically disposed as taught by Ohmer for the purpose of exposing the filtration segment to more axial/longitudinal surface area for production flow.
Also, It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to change the shape of the volume increasing member and the filtration segment as taught by Woodruff to be helically shaped as taught by Ohmer since a change in the shape of a prior art device is a design consideration within the skill of the art and absent persuasive evidence that the particular configuration of the claimed container was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (MPEP 2144.04(IV)(B)). In this case, applicant’s disclosure is silent regarding the criticality of the helical disposition/shape/configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/20/22